Citation Nr: 1717567	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to April 1983.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for low back radiculopathy has been raised by the record in an October 2010 lay statement (Correspondence 2010), and October 2015 private medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A low back disability, to include bulging disk and degenerative disc disease of the lumbar spine, is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a  low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for a low back disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Merits of the Claim

The Veteran contends that service connection is warranted for his low back disability.

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The record establishes the first two elements of service connection: current diagnosis and in-service injuries.  Post-service treatment records document a diagnosis of bulging disk with protrusion to the right at L5 and S1.  (Medical Treatment Records September 2009).  The record also noted a diagnosis of degeneration of thoracic or lumbar intervertebral disc.  (Medical Treatment Record September 2013).  The December 2011 VA examination noted a low back disability, to include intervertebral disc syndrome and arthritis.   

The record indicates that the Veteran injured his back in April 1981 while lifting a trailer during his active duty in Germany.  (Medical Treatment Record-Government June 2010).  The Veteran sought medical attention and was hospitalized as of result of this incident.  (Medical Treatment Record-Government June 2010).  The records from the incident noted that the Veteran was unable to stand and was dealing with back pain as a result of his injuries.  Id.  Furthermore, the Veteran's separation examination notes a back strain, while in service that was resolved.  Therefore, the evidence clearly establishes the first two elements of service connection.  

Turning to the third element of service connection, a nexus between the current disabilities and in service injury, the Board notes the evidence is in at least equipoise as to whether the Veteran's low back disability is related to service.  Based on the evidence of record, the preponderance of the evidence is for a finding that the Veteran's low back disability was incurred or cause by the Veteran's military service.  

The Veteran underwent a VA examination in December 2011.  The examiner opined the Veteran's low back disability was less likely than not incurred in or cause by the Veteran's military service.  The examiner provided that the separation medical examination noted no recurrent back pain and that the Veteran's back strained was resolved.  The examiner also noted that the Veteran worked as a police officer for 20 years upon separation from service, current x-rays were normal with age related changes, MRI showed a small broad based disc prolapse unlikely related to service as there were no trauma type changes such as osteophytes.  The examiner further reported that the Veteran stated that his back did not become worst until 2008, thus there "is no way of connecting the back with service problem."

The Veteran's  private physician since 1993 opined that the Veteran's "injury he sustained while working in the military is at least as likely as not the cause of his persistent back pain."  (Medical Opinion January 2013).  The private physician specifically cited to the 1981 in-service accident in providing his opinion.  He stated that the Veteran has been dealing with back pain ever since his discharge from service.  The Veteran is unable to lift his grandchildren, forced to take an early retirement from the Sheriff Department, undergone epidurals, and years of misery of result of his back pain.  Furthermore, the private physician scheduled the Veteran for a MRI for his spine and found a bulging disk with protrusion to the right at L5 and S1.  (Medical Opinion January 2013).  

The evidence also includes numerous lay statements from fellow, servicepersons, family, friends, and coworkers regarding the onset and history of the Veteran's back pain.  A statement submitted by L.B., who has known the Veteran for forty-nine (49) years, stated that Veteran has complained of back pain since he returned from active service in Germany. (Correspondence-Buddy Statement L.B. November 2009).   L.B. also stated that he has picked the Veteran up at the emergency room, where the Veteran was being treated for severe back pain.  Additionally, L.B. recalls that the Veteran has occurrences of bedrest due to back pain and has complained that his back pain has become worst lately.  Another statement submitted by M.B., who has known the Veteran since 1984, reported that the Veteran has always complained of back pain and discomfort since he has known him and that the Veteran often used sick time due to his back pain.  (Correspondence-Buddy Statement M.B. July 2009).  

M.T.B. submitted a statement that she has known the Veteran for eighteen (18) years, in which she witnessed the Veteran having difficulty walking, standing and sitting.  (Correspondence-Buddy Statement M.T.B. November 2009).  M.T.B. also noted that the Veteran has often complained of back pain from an injury sustained while in the United States Army.  The Veteran has submitted several other several statements reporting a long history of back pain since discharge from the army in 1983.  There is no evidence that these statements are not credible, and the lay statements are competent to testify to their observations of the Veteran's back pain, treatment, and the effects of the back pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, these statements are entitled to probative weight concerning Veteran's back condition and pain since service.

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's low back disability is related to service, the Board has to weigh the opinions from the December 2011 VA examination and the January 2013 Private Medical Opinion.  The Board finds that the April 2013 private medical opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  The private physician has been treating the Veteran since 1993, and very knowledgeable of the Veteran's medical history and condition.  Furthermore, the private physician provided a complete and thorough rationale in support of his opinion.  The private physician based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As compared to the December 2011 examination, which did not take in consideration the several lay statements from the Veteran, his friends, family, and coworkers regarding his chronic back pain since his discharge from service.  Therefore, as the opinion did not address at very least, the numerous lay statements on record, the opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).  Therefore, the Board finds the January 2013 Private Medical Opinion has the most probative evidence as to whether the Veteran's low back disability is related to service.

For the foregoing reasons, the Board finds that the evidence is at least in equipoise that the Veteran's low back disability is related to Veteran's military service.  Entitlement to service connection for low back disability is therefore warranted under 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).


ORDER

Entitlement to service connection for a low back disability, to include bulging disk and degenerative disc disease of the lumbar spine, is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


